DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 16 August 2018, and the response to the restriction requirement received on 30 June 2021.  This communication is the first action on merits.  As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are subject to restriction.
Claims 9-25 are original / previously presented.
Claims 1-8, and 26-30 are withdrawn, drawn to the non-elected invention.
Claims 9-25 are currently pending and have been examined.

Election/Restriction
Applicant’s election with traverse of Group II, claims 9-25 in the reply filed on 30 June 2021 is acknowledged. The traversal is on the ground(s) that the search can be made without undue search burden.  This is not found persuasive because the search required for the elected invention would include searching different features that are distinct from the non-elected inventions since each inventions include separate, non-overlapping utility, hence requiring additional search. Applicant also argues that each of the inventions share the classification class G06Q30 (noting that G06Q 30/00 is commerce, e.g. shopping), however (1) the grouped inventions have been classified in different classes G06Q30/0207, G06Q10/02, and G06Q30/12; (2) the different inventions would require different search strategies since the features and utility of each are distinct; and (3) the search is not limited to only classification search. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8, and 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 June 2021.

Priority
The application 15/998,522 filed on 16 August 2018 claims priority from US provisional application 62/546,607 filed on 17 August 2017.

Claim Interpretation
Claim 13 includes the limitation “wherein selecting the stock further comprises selecting a subset of the one or more rooms associated with hotels in a vicinity of the location”.  A vicinity is a relative term that is not defined by the claim. However, the Applicant’s specification ¶[0120] clarifies that a vicinity of a location comprises an area of a city of the location and areas of cities sharing a border with the city of the location.  Hence, the Office is interpreting vicinity based on the Applicant’s clarification in ¶[0120].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-18:

Claims 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 9-18 recite a system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 9-18 recite an abstract idea. Independent claim 9 recites receiving one or more favorite services from a user; receiving a start date and an end date from the user; receiving a capacity and a number of rooms from the user; selecting stock by: mapping the start date and the end date onto one or more date rules including both the start date and the end date, and mapping the capacity and the number of rooms onto one or more rooms; selecting services by: mapping the one or more favorite selecting a subset of the one or more services for which one or more conditions are met, and ranking the subset based on a priority input by the user; generating one or more offers that match the one or more rooms with the ranked services; calculating disparities between prices of the one or more rooms and the ranked services and rates; and generating a ranked list of the generated offers that allows the user to select an offer from the generated offers. The claim as a whole recite methods of organizing human activities / mental processes / mathematical concepts.
First, the limitations of receiving one or more favorite services from a user; receiving a start date and an end date from the user; receiving a capacity and a number of rooms from the user; selecting stock using the rule-based offer database by: mapping the start date and the end date onto one or more date rules including both the start date and the end date, and mapping the capacity and the number of rooms onto one or more rooms; selecting services using the rule-based offer database by: mapping the one or more favorite services onto one or more services of the rule-based offer database, selecting a subset of the one or more services for which one or more conditions are met, and ranking the subset based on a priority input by the user; generating one or more offers that match the one or more rooms with the ranked services; calculating disparities between prices of the one or more rooms and the ranked services and rates; and generating a user interface with a ranked list of the generated offers that allows the user to select an offer from the generated offers are methods of organizing human activities.  For instance, the claims are similar to a travel agent / concierge interacting with a customer; obtaining criteria from a customer, determining and ranking priced offers associated with the customer criteria, and presenting the ranked offers to the customer. Other than reciting generic computer components, such as at least one memory, at least one processor, a rule-based offer database, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic principles or practices, hedging, insurance, mitigating risk; commercial or legal interactions, agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people, social activities, teaching, following rules or instructions) but for the recitation of generic 
Second, the limitations of selecting stock using the rule-based offer database by: mapping the start date and the end date onto one or more date rules including both the start date and the end date, and mapping the capacity and the number of rooms onto one or more rooms; selecting services using the rule-based offer database by: mapping the one or more favorite services onto one or more services of the rule-based offer database, selecting a subset of the one or more services for which one or more conditions are met, and ranking the subset based on a priority input by the user; generating one or more offers that match the one or more rooms with the ranked services; calculating disparities between prices of the one or more rooms and the ranked services and rates; and generating a user interface with a ranked list of the generated offers that allows the user to select an offer from the generated offers as drafted is/are a process that, under its/their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting at least one memory, at least one processor, and a rule-based offer database, nothing in the claim element precludes the step from practically being performed in the mind, or performed in the mind with the assistance of pen and paper.  For example, but for the generic / general purpose computer language, selecting / mapping in the context of this claim encompasses the user manually evaluating user provided data against rules / conditions / data in the database and then judging stock / services / subsets of services; ranking in the context of this claim encompasses the user evaluating subsets based on a priority input and judging the respective rank; generating in the context of this claim encompasses the user judging ranked offers that match rooms with the ranked services; and calculating in the context of this claim encompasses the user evaluating price disparities of rooms and ranked services against offer retrieved rates. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement, opinion) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
	Third, the limitation of calculating disparities between prices of the one or more rooms and the ranked services and rates recites a mathematical concept.  Note that in this claim, the calculating step is mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (e.g. at least one memory, at least one processor), then it falls within the ‘Mathematical Concepts’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. at least one memory, at least one processor, and a rule-based offer database) does not take the claims out of methods of the organizing human activities / mental processes / mathematical concepts groupings. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claim 9 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes / mathematical concepts in a computer environment.  The claimed computer components (i.e. at least one memory, at least one processor, and a rule-based offer database) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of retrieving and its step of prices of the one or more rooms and the ranked services and rates retrieved from the rule-based offer database is recited at a high level of generality (i.e. as a general means of gathering data for calculating disparities), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the rules-based offer database (generic computer / general computer component) is only being used as a tool in the retrieving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding retrieving more than using computers as a tool to perform an 
	In addition, while identified above in Step 2A Prong One, note that the element of receiving in the steps of receiving one or more favorite services from a user; receiving a start date and an end date from the user; and receiving a capacity and a number of rooms from the user is recited at a high level of generality (i.e. as a general means of receiving data for selecting), and also amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the at least one processor (generic computer) is only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. at least one memory, at least one processor, rule-based offer database); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using memory, processor, a rule-based offer database to perform receiving, selecting, mapping, ranking, generating, calculating amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot 
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the retrieving are recited at a high level of generality (i.e. as a general means of gathering data for calculating disparities), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. rules-based offer database) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these retrieving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
In addition, while identified in Step 2A Prong One and discussed above in Step 2A Prong Two, note that the element of receiving is also recited at a high level of generality (i.e. as a general means of gathering data for subsequent selecting), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. at least one processor) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, these limitations do not provide an inventive concept.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes / mathematical concepts ‘applied’ by generic / general purpose computers,  and using general computer components in extra-solution capacities such as data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. identifying available offers that correspond to particular criteria), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claim 9, and further considering the addition of dependent claims 10-18. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 10-11: The start date and end date limitations of claims 10-11 merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the 
Dependent claim 12: The limitations receiving a budget from the user, wherein selecting the stock further comprises selecting a subset of the one or more rooms having prices within the received budget are further directed to methods of organizing human activities (i.e. commercial interactions, marketing or sales activities or behaviors; managing personal behavior or relationships or interactions between people) as described in the independent claim. In addition, receiving is not indicative of a practical application or significantly more, since it is claimed at a high level of detail and also represents the extra-solution activity of data gathering; and also represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 13: The limitations receiving a location from the user, wherein selecting the stock further comprises selecting a subset of the one or more rooms associated with hotels in a vicinity of the location are further directed to methods of organizing human activities (i.e. commercial interactions, marketing or sales activities or behaviors; managing personal behavior or relationships or interactions between people) as described in the independent claim. In addition, receiving is not indicative of a practical application or significantly more, since it is claimed at a high level of detail and also represents the extra-solution activity of data gathering; and also represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claims 14 and 16: The vicinity limitations of claims 14 and 16 merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 15: The limitations receiving a hotel name from the user, and selecting coordinates associated with the hotel name using a hotel database, wherein selecting the stock further comprises selecting a subset of the one or more rooms associated with the selected hotel address and other rooms within a vicinity of the coordinates are further directed to methods of organizing human activities (i.e. commercial interactions, marketing or sales activities or behaviors; managing personal behavior or relationships or interactions between people) as described in the independent claim. The recitation of a hotel database is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer / general computer component. In addition, receiving is not indicative of a practical application or significantly more, since it is claimed at a high level of detail and also represents the extra-solution activity of data gathering; and also represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 17: The limitation generating an offer request including the one or more favorite services, the start date, the end date, and the capacity, and the number of rooms is further directed to a method of organizing human activities (i.e. commercial interactions, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people) as described in the independent claim.  Next, the limitation transmitting the offer request to a hotel selected by the user is an additional element that is not indicative of a practical application or significantly more.  Transmitting is claimed at a high level of detail representing the extra-solution activities of transmitting data / outputting data; and represents computer functions that the courts Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), creating output data (Return Mail). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 18: The limitations wherein: the one or more rooms are within at least a first room type and a second room type, the second room type having a higher category than the first room type, and the operations further comprise selecting one or more rooms in the second room type using an upgrade rule of the rule-based offer database; and at least one of the generated one or more offers include the selected rooms in the second room type with the ranked services are further directed to methods of organizing human activities (i.e. commercial interactions, marketing or sales activities or behaviors; managing personal behavior or relationships or interactions between people) as described in the independent claim. Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Therefore claim 9, and the dependent claims 10-18 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 9-18 are ineligible.
Claims 19-25:
Claims 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 19-25 recite a non-transitory computer readable medium.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
receiving, a selection of one or more services from the user; receiving, the location, the start date, the end date, the capacity, and the number of rooms; in response to receiving the location, the start date, and the end date, generating a query based on the selection, the location or the hotel name, the start date, and the end date; and generating the list of offers, each offer being selectable. The claim(s) as a whole recite methods of organizing human activities and/or mental processes.
First, the limitations of receiving, based on interaction with the first user interface, a selection of one or more services from the user; receiving, based on interaction with the second user interface, the location, the start date, the end date, the capacity, and the number of rooms; in response to receiving the location, the start date, and the end date, generating a query based on the selection, the location or the hotel name, the start date, and the end date; and generating a third user interface with the list of offers, each offer being selectable are a methods of organizing human activities.  For instance, the claims are similar to a travel agent / concierge interacting with a customer; obtaining criteria from a customer, determining how to obtain offers that satisfy the criteria, and presenting the offers to the customer. Other than reciting generic computer components, such as a non-transitory computer-readable medium, at least one processor, first / second / third user interface nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic principles or practices, hedging, insurance, mitigating risk; commercial or legal interactions, agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people, social activities, teaching, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activities’ grouping of abstract ideas.
Second, the limitations of generating a query based on the selection, the location or the hotel name, the start date, and the end date; and generating a third user interface with the list of offers, each offer being selectable as drafted is/are a process that, under its/their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a non-transitory computer-readable medium, at least 
For example, but for the generic / general purpose computer language; generating a query based on the selection encompasses the user evaluating the customer criteria and judging how / where to obtain offers based on the criteria; and generating a list of offers in the context of this claim encompasses the user judging which offers to present to the customer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement, opinion) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. non-transitory computer-readable medium, at least one processor, first / second / third user interface) does not take the claims out of methods of the organizing human activities / mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claim 19 as a whole merely describes how to generally ‘apply’ the concept of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. non-transitory computer-readable medium, at least one processor, first / second / third user interface) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of generating first / second / third user interfaces (including displaying and entry) and its steps of generating a first user interface displaying a plurality of graphics, each graphic being associated with a service and being selectable; in response to the selection of services, generating a second user interface having: a text box for entry of a location or a hotel name, a first date selector for entry of a start date, a second date selector for entry of an end date, a first selector generating a third user interface are recited at a high level of generality (i.e. as a general means of gathering data associated with offers; as a general means of presenting data associated with the list of offers), and amounts to mere data gathering and outputting / presenting data, which are forms of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the first / second / third user interfaces (general computer components) are only being used as a tool in the generating, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Likewise, the graphics, text-box, selectors (general computer components) are only being used as a tool in the data entry (data gathering), which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding generating first / second / third user interfaces more than using computers as a tool to perform an otherwise manual process (e.g. receiving and presenting information).  Note that there are no particular technical steps regarding entry of location / hotel name / start date / end date / capacity / number of rooms more than using computers as a tool to perform an otherwise manual process (e.g. receiving information).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of transmitting and its limitations transmitting the first user interface to a display associated with a user; transmitting the second user interface to the display; and transmitting the third user interface to the display are recited at a high level of generality (i.e. a general means of transmitting / outputting data associated with criteria / offers), and amounts to mere transmitting / outputting of data, which are forms of extra-solution activity.  See MPEP 2106.04(d) and 2106.05(g). Furthermore, the display (general computer component) is only being used as a tool in the transmitting, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding transmitting more than using computers as a tool to perform an otherwise manual process (e.g. communicating). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
retrieving and its steps of retrieving a list of offers by running the query against a rule-based offer database are recited at a high level of generality (i.e. as a general means of accessing data for the list of offers), and amount to mere data gathering / accessing data, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the rule-based offer database (a general computer component) is only being used as a tool in the retrieving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding retrieving more than using computers as a tool to perform an otherwise manual process (e.g. accessing information).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
In addition, while identified above in Step 2A Prong One, note that the element of receiving in the steps of receiving, based on interaction with the first user interface, a selection of one or more services from the user; receiving, based on interaction with the second user interface, the location, the start date, the end date, the capacity, and the number of rooms is recited at a high level of generality (i.e. as a general means of receiving data for generating an offer query and list of offers), and also amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the at least one processor, first / second user interface (generic computer, general computer components) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process (e.g. obtaining customer criteria).  Accordingly, these elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
In addition, while identified above in Step 2A Prong One, note that the element of generating a query in the steps of in response to receiving the location, the start date, and the end date, generating a query based on the selection, the location or the hotel name, the start date, and the end date is recited at a high level of generality (i.e. as a general means of retrieving data for a list of offers), and also amounts to mere accessing data, which is a form of insignificant extra-solution activity and not a practical 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. at least one processor, first / second / third user interface; text box, selectors); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering, outputting data, accessing data). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a non-transitory computer-readable medium, at least one processor, first / second / third user interface to perform receiving, generating a query, generating the list of offers amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f).
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the generating first / second / third user interfaces (including displaying and entry) are recited at a high level of generality (i.e. as a general means of gathering data associated with offers; as a general means of presenting data associated with the list of offers), and amounts to mere data gathering and outputting data, which are forms of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity generating first / second / third user interfaces steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple), creating output data (Return Mail), presenting offers and gathering statistics (OIP Techs). Hence, these limitations do not provide an inventive concept.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the transmitting are recited at a high level of generality (i.e. a general means of transmitting / outputting data associated with criteria / offers) and amounts to mere transmitting / outputting of data, which are forms of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. display) in these steps merely represents using a general computer component as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these transmitting steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data, outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). Hence, these limitations do not provide an inventive concept.
retrieving are recited at a high level of generality (i.e. as a general means of accessing data for the list of offers), and amount to mere data gathering / accessing data, which are forms of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. rule-based offer database) in these steps merely represents using a general computer component as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these retrieving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering, accessing data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Hence, these limitations do not provide an inventive concept.
In addition, while identified in Step 2A Prong One and discussed above in Step 2A Prong Two, note that the element of receiving is also recited at a high level of generality (i.e. as a general means of gathering data for subsequent selecting), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. first / second user interface) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages OIP Techs), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, these limitations do not provide an inventive concept.
In addition, while identified in Step 2A Prong One and discussed above in Step 2A Prong Two, note that the element of generating a query is also recited at a high level of generality (i.e. as a general means of retrieving a list of offers), and amounts to mere accessing data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. at least one processor) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these generating a query steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. accessing gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Hence, these limitations do not provide an inventive concept.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers, and using general computer components in extra-solution capacities such as data gathering / data transmission / outputting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. identifying available offers that correspond to particular criteria), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a 
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claim 19, and further considering the addition of dependent claims 20-19. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 20: The limitation wherein each selectable offer comprises an indicator of a retail price and an indicator of a discounted price merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 21: The limitation wherein the retail price is based on a price of a room included in the offer and prices of one or more services included in the offer, and the discounted price is based on the price of the room merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 22: The limitation wherein the third user interface includes the offers in a ranked order is further directed to a method of organizing human activity as described in the independent claim. The recitation of third user interface is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. In addition, the third user interface including offers in a ranked order is not indicative of a practical application or significantly more, since it is claimed at a high level of detail and also represents the extra-solution activity of outputting data; and represents computer functions that the courts have recognized as well-understood, routine, and Return Mail). Similar to the independent claims, these limitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 23: The limitation wherein the ranked order is based on a matching percentage merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 24: The limitation calculating a matching percentage for each offer based, at least in part, on a relation between a number of the services included in the offer and a number of days between the start date and the end date and based on an overlap between the services included in the offer and the selected services is further directed to a method of organizing human activities (i.e. managing personal behavior; marketing or sales activities, following rules or instructions), and/or mental process (i.e. evaluation, judgement) as described in the independent claim; and also is further directed to a mathematical concept (i.e. mathematical calculation, mathematical relationship). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 25: The limitation wherein, when two or more offers in the list have the same matching percentage, the ranked order of the two or more offers is further based on a discounted price of the offers merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Therefore claim 19, and the dependent claims 20-25 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 19-25 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2018/0101793 A1 to Steinberg in view of US patent application publication 2018/0260838 A1 to New et al. in view of US patent application publication 2014/0114705 A1 to Bashvitz et al.
Claim 9:
Steinberg, as shown, teaches the following:
A system for generating personalized search results using a rule-based offer database, comprising: 
at least one memory storing instructions (Steinberg Fig 2, ¶[0029] details memory to perform functions / methods); and 
at least one processor configured to execute the instructions to perform one or more operations (Steinberg Fig 2, ¶[0028] details central processing units to execute the software), the operations comprising: 
receiving one or more favorite services from a user (Steinberg Fig 3B, ¶[0031], ¶[0037-38] details the user specifying their preferred features and amenities for hotels); 
receiving a start date and an end date from the user (Steinberg Fig 8, ¶[0048] details receiving the user query parameters including check-in and check-out dates);
Steinberg does not explicitly state, but New teaches the following: 
receiving a capacity and a number of rooms from the user (New Fig 4B, ¶[0081] details receiving a requested number of adults and children and a requested number of rooms);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a capacity and a number of rooms from the user as taught by New with the teachings of Steinberg, with the motivation “for the end users to compare prices for one or more items and to choose the best suitable price for a purchase” and “to purchase different types and/or number of items from multiple sellers at discounted prices using a single delivery device at the time of each purchase” (New ¶[0008-9]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a capacity and a number of rooms from the user as taught by New in the system of Steinberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following:
selecting stock using the rule-based offer database by: 
mapping the start date and the end date onto one or more date rules including both the start date and the end date, and 
mapping the capacity and the number of rooms onto one or more rooms;
Steinberg, as shown in ¶[0029], ¶[0032], ¶[0042], ¶[0048-49] details selecting available hotel rooms (stock) to offer using a room selection system with data and logic rules regarding hotel room selection that correspond to dates and date ranges stored in memory, mapping the customer requested start and end dates with the hotel date availability and rules (e.g. dispersion rules based on dates) to offer a room to the customer, but does not explicitly state the stock is selected using a database, and mapping capacity and number of rooms onto the one or more rooms.  However, New teaches these remaining features selecting available hotel rooms (stock) to offer using a database and mapping the requested required parameters including capacity, number of rooms, check-in / check-out dates from the query to select filtered results from the database (New Fig 4B-4C, ¶[0081-86]).
 It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include selecting stock using the rule-based offer database by mapping the capacity and the number of rooms onto one or more rooms as taught by New in the system of Steinberg (in view of New), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
selecting services using the rule-based offer database by: 
mapping the one or more favorite services onto one or more services of the rule-based offer database, 
Steinberg, as shown in Fig 3B, ¶[0029], ¶[0032-33], ¶[0048-49] details selecting available hotel room stock to offer using a room selection system with data and logic rules regarding hotel room selection that correspond to hotel amenities stored in memory, mapping the customer preferred (i.e. favorite) services / amenities with hotel room services amenities to determine which comply or conflict; but does not explicitly state selecting services using a database.  However, Bashvitz teaches this limitation, selecting services using a database, and mapping the user’s preferred services against the hotel services 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include selecting services using the rule-based offer database by mapping the one or more favorite services onto one or more services of the rule-based offer database as taught by Bashvitz with the teachings of Steinberg in view of New, with the motivation of “automating travel and accommodating booking including searching for and booking flights, hotels” (Bashvitz ¶[0004]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include selecting services using the rule-based offer database by mapping the one or more favorite services onto one or more services of the rule-based offer database as taught by Bashvitz in the system of Steinberg in view of New, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Steinberg (in view of New in view of Bashvitz) also teaches the following:
selecting a subset of the one or more services for which one or more conditions are met (Steinberg Fig 9, ¶[0033], ¶[0049-50] identifying available room subsets that include services / amenities that comply with the preference criteria provided by the user), and 
ranking the subset based on a priority input by the user (Steinberg Fig 3B, Fig 9, ¶[0033], ¶[0037-38], ¶[0050-51] details adjusting the ranked score of the available room subsets based on the number of preferred services / amenities that correspond to the available room and the priority indicator assigned by the customer); 
generating one or more offers that match the one or more rooms with the ranked services (Steinberg Fig 10A-10B, ¶[0051-52], ¶[0054] details presenting the room offers that correspond with the highest ranked matched service / amenity preferences);

calculating disparities between prices of the one or more rooms and the ranked services and rates retrieved from the rule-based offer database (New Fig 4D, ¶[0086], ¶[0089] details presenting the Internet rate, the discount applied (i.e. calculated disparity), and the discount price offered of the rooms returned with the requested services); and 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include calculating disparities between prices of the one or more rooms and the (ranked, per Steinberg) services and rates retrieved from the rule-based offer database as taught by New with the teachings of Steinberg (in view of New in view of Bashvitz), with the motivation “for the end users to compare prices for one or more items and to choose the best suitable price for a purchase” (New ¶[0008]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include calculating disparities between prices of the one or more rooms and the (ranked, per Steinberg) services and rates retrieved from the rule-based offer database as taught by New in the system of Steinberg (in view of New in view of Bashvitz), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Steinberg (in view of New in view of Bashvitz) also teaches the following:
generating a user interface with a ranked list of the generated offers that allows the user to select an offer from the generated offers (Steinberg Fig 10B, ¶[0054] details presenting a user interface that presents ranked list of hotel room offers tiered by closest match / close match / eligible that the user may select based on the ranking).
Claim 13:
Steinberg in view of New in view of Bashvitz, as shown above, teach the limitations of claim 9.  Steinberg also teaches the following:
wherein the operations further comprise: receiving a location from the user (Steinberg Fig 8, ¶[0048] details receiving a desired city), 
wherein selecting the stock further comprises selecting a subset of the one or more rooms associated with hotels in a vicinity of the location (Steinberg ¶[0048] details identifying hotel rooms in hotels that are within the specified city).
Claim 18:
Steinberg in view of New in view of Bashvitz, as shown above, teach the limitations of claim 15.  Steinberg also teaches the following:
wherein: the one or more rooms are within at least a first room type and a second room type, the second room type having a higher category than the first room type (Steinberg ¶[0002], ¶[0046] details the room types include at least city or courtyard view (first room type) and ocean view (second room type), and loyalty categories of rooms include standard, premium, and VIP; and the ocean view / second room type suites are associated with the higher loyalty categories; ), and 
the operations further comprise selecting one or more rooms in the second room type using an upgrade rule of the rule-based offer database (Steinberg Fig 10A-10B, ¶[0002], ¶[0049], ¶[0053] details evaluating the customer’s loyalty status level when offering rooms that require a designated status level of the customer (i.e. upgrade rule); noting examples select ocean view / second room type suites associated with the higher loyalty criteria); and
at least one of the generated one or more offers include the selected rooms in the second room type with the ranked services (Steinberg Fig 10A-10B, ¶[0053-54] details at least one of ranked offers include the ocean view / second room type).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2018/0101793 A1 to Steinberg in view of US patent application publication 2018/0260838 A1 to New et al. in view of US patent application publication 2014/0114705 A1 to Bashvitz et al, as applied to claim 9 above, and further in view of US patent application publication 2013/0275252 A1 to Martin et al.
Claim 10:
Steinberg in view of New in view of Bashvitz, as shown above, teach the limitations of claim 9.  With respect to the following:
wherein the start date is not farther in time than a maximum date.
Steinberg, as shown in Fig 8, ¶[0048] details entering a check-in / start date for use of a hotel property, but does not explicitly state that there is a limit that the start date is not farther in time than a maximum date.  However, Martin teaches this limitation, limiting the maximum date range for future use of a property to within 18 months from the present date (Martin ¶[0043]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the start date is not farther in time than a maximum date as taught by Martin in the system of Steinberg in view of New in view of Bashvitz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2018/0101793 A1 to Steinberg in view of US patent application publication 2018/0260838 A1 to New et al. in view of US patent application publication 2014/0114705 A1 to Bashvitz et al, as applied to claim 9 above, and further in view of US patent application publication 2002/0065688 A1 to Charlton et al.
Claim 11:
Steinberg in view of New in view of Bashvitz, as shown above, teach the limitations of claim 9.  With respect to the following:
wherein a number of days between the start date and the end date does not exceed a threshold.
Steinberg, as shown in Fig 8, ¶[0048] details entering a check-in / start date for use of a hotel property, but does not explicitly state that the number of days between the start date and the end date does not exceed a threshold.  However, Charlton teaches this limitation imposing maximum stay 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a number of days between the start date and the end date does not exceed a threshold as taught by Charlton in the system of Steinberg in view of New in view of Bashvitz, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2018/0101793 A1 to Steinberg in view of US patent application publication 2018/0260838 A1 to New et al. in view of US patent application publication 2014/0114705 A1 to Bashvitz et al., as applied to claim 9 above, and further in view of US patent application publication 2013/0031506 A1 to Diaz et al.
Claim 12:
	Steinberg in view of New in view of Bashvitz, as shown above, teach the limitations of claim 9.  Steinberg does not explicitly state, but Diaz teaches the following:
wherein the operations further comprise: receiving a budget from the user (Diaz Fig 2, Fig 11, ¶[0053], ¶[0109] details receiving a price minimum / maximum / range from the user), 
wherein selecting the stock further comprises selecting a subset of the one or more rooms having prices within the received budget (Diaz Fig 2, Fig 11, ¶[0057], ¶[0109] details filtering the hotels with available rooms based on the received price filter, removing those results that do not satisfy the filtered criteria).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a budget from the user; and selecting the stock further comprises selecting a subset of the one or more rooms having prices within the received budget as taught by Diaz with the teachings of Steinberg in view of New in view of Bashvitz, with the motivation “that allows a user to quickly identify hotels of interest” and “to refine the results and augment the display” (Diaz ¶[0023]). In addition, it would KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2018/0101793 A1 to Steinberg in view of US patent application publication 2018/0260838 A1 to New et al. in view of US patent application publication 2014/0114705 A1 to Bashvitz et al., as applied to claims 9 and 13 above, and further in view of US patent application publication 2017/0031931 A1 to Linda et al.
Claim 14:
	Steinberg in view of New in view of Bashvitz, as shown above, teach the limitations of claim 13.  With respect to the following:
wherein the vicinity of the location comprises an area of a city of the location and areas of cities sharing a border with the city of the location.
Steinberg, as shown in Fig 8, ¶[0048] details the searching and identifying hotel rooms that are within a specified city location provided as a search parameter, i.e. the vicinity of the location comprises an area of a city of the location, but does not explicitly state the vicinity comprises areas of cities sharing a border with the city of the location.  However, Linda teaches this limitation, searching for hotels both in and around the borough of Edgewater N.J. when the user queries for Edgewater (Linda ¶[0033]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the vicinity of the location comprises an area of a city of the location and areas of cities sharing a border with the city of the location as taught by Linda with the teachings of Steinberg in view of New in view of Bashvitz, with the motivation “to provide meaningful and accurate search results to a user” (Linda ¶[0008]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 15:
	Steinberg in view of New in view of Bashvitz, as shown above, teach the limitations of claim 9.  Steinberg also teaches the following:
wherein the operations further comprise: receiving a hotel name from the user (Steinberg Fig 8, ¶[0048] details receiving the hotel property name from the searching customer), and
Steinberg does not explicitly state, but Linda teaches the following: 
selecting coordinates associated with the hotel name using a hotel database (Linda Fig 1, ¶[0009], ¶[0019], ¶[0050] details geographic coordinates of travel items are pre-determined by the travel service and travel item data store, 
wherein selecting the stock further comprises selecting a subset of the one or more rooms associated with the selected hotel address and other rooms within a vicinity of the coordinates (Linda ¶[0033], ¶[0050] selecting hotel travel items with the specified hotel name and other nearby hotels in the surrounding city, and locations are established based on latitude and longitude coordinates of the addresses).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include selecting coordinates associated with the hotel name using a hotel database; and selecting the stock further comprises selecting a subset of the one or more rooms associated with the selected hotel address and other rooms within a vicinity of the coordinates as taught by Linda with the teachings of Steinberg in view of New in view of Bashvitz, with the motivation “to provide meaningful and accurate search results to a user” (Linda ¶[0008]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the vicinity of the location comprises an area of a city KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 16:
	Steinberg in view of New in view of Bashvitz in view of Linda, as shown above, teach the limitations of claim 15.  Linda also teaches the following:
wherein the vicinity of the coordinates comprises an area of a city of the coordinates and areas of cities sharing a border with the city of the coordinates (Linda ¶[0033], ¶[0050] details searching for Edgewater Hotel, and one cluster returning hotels in Edgewater N.J. and areas that share a border with Edgewater N.J., and locations are established based on latitude and longitude coordinates of the addresses).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the vicinity of the coordinates comprises an area of a city of the coordinates and areas of cities sharing a border with the city of the coordinates as taught by Linda in the system of Steinberg in view of New in view of Bashvitz (in view of Linda), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 17:
	Steinberg in view of New in view of Bashvitz in view of Linda, as shown above, teach the limitations of claim 15.  Bashvitz also teaches the following:
wherein the operations further comprise: generating an offer request including the one or more favorite services, the start date, the end date, and the capacity, and the number of rooms (Bashvitz Fig 20, ¶[0044], ¶[0126] details submitting a Book It request for one 
transmitting the offer request to a hotel selected by the user (Bashvitz ¶[0044], ¶[0126] details sending notification to the travel provider that the travel option is to be booked when selected).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating an offer request including the one or more favorite services, the start date, the end date, and the capacity, and the number of rooms; and transmitting the offer request to a hotel selected by the user as taught by Bashvitz in the system of Steinberg in view of New (in view of Bashvitz in view of Linda), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 19-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2018/0101793 A1 to Steinberg in view of US patent application publication 2014/0114705 A1 to Bashvitz et al. in view of US patent application publication 2018/0260838 A1 to New et al.
Claim 19:
	Steinberg, as shown, teaches the following:
A non-transitory, computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations (Steinberg ¶[0028] details a computer readable storage media and a processor to perform the operations),
With respect to the following: 
the operations comprising: 
generating a first user interface displaying a plurality of graphics, each graphic being associated with a service and being selectable; 

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to generate a first user interface displaying a plurality of graphics, each graphic being associated with a service and being selectable as taught by Bashvitz with the teachings of Steinberg, with the motivation of “automating travel and accommodating booking including searching for and booking… hotels” (Bashvitz ¶[0004]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include generating a first user interface displaying a plurality of graphics, each graphic being associated with a service and being selectable as taught by Bashvitz in the system of Steinberg, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Steinberg (in view of Bashvitz) also teaches the following:
transmitting the first user interface to a display associated with a user (Steinberg Fig 1, Fig 3B, ¶[0031], ¶[0037-38] details presenting the customer profile preference user interface on the user’s mobile device); 
receiving, based on interaction with the first user interface, a selection of one or more services from the user (Steinberg Fig 3B, ¶[0031], ¶[0037-38] details receiving the customer profile preferences and priorities regarding hotel amenities and services); 
in response to the selection of services, generating a second user interface (Steinberg Fig 3B, Fig 7B, Fig 8, ¶[0047-48] details the user may first update their profile including 
a text box for entry of a location or a hotel name, a first date selector for entry of a start date, a second date selector for entry of an end date (Steinberg Fig 8, ¶[0048] details the room search screen includes entry text boxes for the property name or desired city, date entry for check-in date, and date entry for check-out date),
receiving, based on interaction with the second user interface, the location, the start date, the end date… (Steinberg Fig 8, ¶[0048] details receiving the submitted room search parameters including the city / location, start date, end date),
With respect to the following: 
a first selector for capacity, and a second selector for a number of rooms;
receiving, based on interaction with the second user interface… the capacity, and the number of rooms;
Steinberg (in view of Bashvitz), as shown in Fig 8, ¶[0048] details the second user interface for entering search parameters, but does not explicitly state the interface has a first selector for capacity, and a second selector for a number of rooms; and receiving the capacity and number of rooms.  However, New teaches these limitations, including with the search parameter user interface a capacity selector for number of adults and capacity selector for number of children, and a selector for the number of rooms; and the system receiving the parameters and then rendering search specific results based on the parameters (New Fig 4B, ¶[0081] details receiving a requested number of adults and children from drop down selectors, and a requested number of rooms from a drop down selector).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a first selector for capacity, and a second selector for a number of rooms; and receiving based on interaction with the second user interface… the capacity, and the number of rooms as taught by New with the teachings of Steinberg in view of Bashvitz, with the motivation “for the end users to compare prices for one or more items and to choose the best suitable price for a purchase” (New ¶[0008]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Steinberg (in view of Bashvitz in view of New) also teaches the following:
transmitting the second user interface to the display (Steinberg Fig 1, Fig 8, ¶[0048] details presenting the room search / second user interface on the user mobile device display);
in response to receiving the location, the start date, and the end date, generating a query based on the selection, the location or the hotel name, the start date, and the end date (Steinberg ¶[0048-49] details generating a search query based on the search criteria entered into the room search including the location, start date, end date and running a search/matching algorithm based on the selected customer profile preferences);
With respect to the following: 
retrieving a list of offers by running the query against a rule-based offer database;
Steinberg, as shown in ¶[0049-52] details retrieving a list of hotel rooms to offer by running the query against a room selection system that applies rules and determines whether amenity / service preferences comply or conflict for the offers, highly suggesting but not explicitly stating that the room selection system includes a database.  To the extent that Steinberg may not state this, Bashvitz teaches this limitation with a travel inventory database that is queried and matching hotel offers are retrieved associated with preferences and parameters (Bashvitz Fig 20, ¶[0007], ¶[0059], ¶[0105]). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include retrieving a list of offers by running the query against a rule-based offer database as taught by Bashvitz in the system of Steinberg (in view of Bashvitz in view of New), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Steinberg (in view of Bashvitz in view of New) also teaches the following:
generating a third user interface with the list of offers, each offer being selectable (Steinberg Fig 10B, ¶[0054] details presenting a graphical list of search result room offers that are each selectable); and 
transmitting the third user interface to the display (Steinberg Fig 1, Fig 10B, ¶[0054] details presenting the search result user interface on the mobile user device display).
Claim 20:
	Steinberg in view of Bashvitz in view of New, as shown above, teach the limitations of claim 19.  New also teaches the following:
wherein each selectable offer comprises an indicator of a retail price and an indicator of a discounted price (New Fig 4C-4D, ¶[0089] details selectable room offers include the internet rate (retail price) for the room and the discounted price that the customer will pay).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include each selectable offer comprises an indicator of a retail price and an indicator of a discounted price as taught by New in the system of Steinberg in view of Bashvitz (in view of New), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 22:
	Steinberg in view of Bashvitz in view of New, as shown above, teach the limitations of claim 19.  Steinberg also teaches the following:
wherein the third user interface includes the offers in a ranked order (Steinberg Fig 10B, ¶[0054] details presenting the offered hotel rooms ranked based on their match strength score ordered as closest, close, eligible sub-groups). 
Claim 23:
	Steinberg in view of Bashvitz in view of New, as shown above, teach the limitations of claim 22.  Steinberg also teaches the following:
wherein the ranked order is based on a matching percentage (Steinberg Fig 10B, ¶[0049], ¶[0054] details presenting the offered hotel rooms ranked based on their match strength score ordered as closest, close, eligible sub-groups; and the match strength score may be expressed as a percentage). 
Claim 24:
	Steinberg in view of Bashvitz in view of New, as shown above, teach the limitations of claim 23.  Steinberg also teaches the following:
wherein the operations further comprise calculating a matching percentage for each offer based, at least in part, on a relation between a number of the services included in the offer and a number of days between the start date and the end date and based on an overlap between the services included in the offer and the selected services (Steinberg Fig 9, ¶[0049-50] details starting with a default match score percentage for hotel rooms with services available within the date parameters, then calculating the match percentage adjustments for each room offered based on increasing the match percentage for the number of services in the offer that comply (overlap) with the preferred services, and also decreasing the match percentage for a number of room services that conflict with preferred services for available rooms). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2018/0101793 A1 to Steinberg in view of US patent application publication 2014/0114705 A1 to Bashvitz et al. in view of US patent application publication 2018/0260838 A1 to New et al., as applied to claim 20 above, and further in view of “Top-Notch Amenities in Washington, DC” <https://www.phoenixparkhotel.com/services-and-amenities.htm> (<http://web.archive.org/web/20160702143134/https://www.phoenixparkhotel.com/services-and-amenities.htm> captured on 2 July 2016) to Phoenix Park Hotel.
Claim 21:
	Steinberg in view of Bashvitz in view of New, as shown above, teach the limitations of claim 20.  With respect to the following:
wherein the retail price is based on a price of a room included in the offer and prices of one or more services included in the offer (New Fig 4D, ¶[0086], ¶[0089] details the internet rate is the listed price of the room with the property amenities),
New (of Steinberg in view of Bashvitz in view of New), as shown in Fig 4D, ¶[0086], ¶[0089] details that the internet rate (retail price) is the listed price of the room, and that the room includes property amenities such as a business center, but does not explicitly state any of the prices of the one or more services (or that any of the listed service prices are free).  However, Phoenix Park Hotel teaches feature listing prices of hotel amenity services that are complimentary (i.e. free) including a 24-hour business center (Phoenix Park Hotel ¶ beginning “Phoenix Park Hotel’s Amenities Include…”), i.e. the retail price is based on a price of a room included in the offer (per New, the internet / listed price with the business center amenity) and prices of one or more services (per Phoenix Park Hotel, the ‘free’ business center).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a free price for an amenity service of Phoenix Park Hotel for an undisclosed priced amenity of New (of Steinberg in view of Bashvitz in view of New). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	New (of Steinberg in view of Bashvitz in view of New in view of Phoenix Park Hotel) also teaches the following:
and the discounted price is based on the price of the room (New ¶[0086], ¶[0103] details the discounted price is applied on the listed price, less the discount value).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the discounted price is based on the price of the room as taught by New in the system of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2018/0101793 A1 to Steinberg in view of US patent application publication 2014/0114705 A1 to Bashvitz et al. in view of US patent application publication 2018/0260838 A1 to New et al., as applied to claim 23 above, and further in view of US patent application publication 2004/0002973 A1 to Chaudhuri et al.
Claim 25:
Steinberg in view of Bashvitz in view of New, as shown above, teach the limitations of claim 23.  With respect to the following:
wherein, when two or more offers in the list have the same matching percentage, the ranked order of the two or more offers is further based on a discounted price of the offers.
Steinberg, as shown in Fig 10B, ¶[0048], ¶[0054] details presenting two or more offers (results) from the query in a graphical list that are grouped and ranked based on matching percentage; and that the nightly rate (price) is an attribute of the offered hotel room that is not used in the query, and the price may be discounted; but does not explicitly state when two or more results in the list have the same matching percentage the ranked order of the two or more results is further based on a price of the results.  However, Chaudhuri teaches this limitation when multiple results have the same similarity scores then using attributes that are not used in the query such as price (i.e. nightly rate, per Steinberg), to break the ranking tie, and also assigning lower ranks to high prices (Chaudhuri ¶[0067], ¶[0089]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include when two or more results in the list have the same matching percentage the ranked order of the two or more results is further based on a price of the results as taught by Chaudhuri with the teachings of Steinberg in view of Bashvitz in view of New, with the motivation of “automatically ranking answers to KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2017/0323402 A1 to Fishberg details an amenity, special service and food/beverage search and purchase booking system.
US patent application publication 2010/0114615 A1 to Ganguly et al. details an optimized inventory selection system. 
US patent application publication 2003/0050865 A1 to Dutta et al. details a query system for service availability according to customized criteria.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628